Case 5:16-cv-12149 Document 59 Filed 04/25/19 Page 1 of 1 Page|D #: 343

IN THE UNITED STATES DISTRICT COURT
FOR 'I`HE SOUTHERN DISTRICT OF WEST VIRGINIA
BECKLEY DIVISION

FRANK TREADWAY,

JOEY CLARK HATFIELD,

CHARLES W. HENSLEY,

individually and on behalf of others

similarly situated,

Plaintiffs, ABSTRACT OF JUDGMENT
Civil Action No. 5:16-cv-12149

V.

BLUESTONE COAL CORP., Di/i
BLUESTONE INDUSTRIES, INC., and

MECHEL BLUESTONE, INC., Vi§$ ij

Defendants.

ABSTRACT OF JUDGMENT

Judgment Was rendered by the United States District Court for the Southern District of
West Virginia at Becl<ley on April 18, 2019, in the above-entitled action, in favor of

Franl< Treadway, Joey Clark Hatfleld, Charles W. Hensley, individually and on behalf of
others similarly situated

and against
Bluestone Coal Corp., Bluestone Industries, lnc., and Mechel Bluestone, Inc.

for

$ 391,433.75 due as oprril 18, 2019,

in addition to such further daily late fees as may accrue after April 18, 2019, in lieu of the
legal rate of interest, at the rate of $l,OO0.00 per day that each payment to the common
fund, class representatives, or class administrator is late, until all sums are paid in full,
and $ 270,667.67 due on or before June 23, 2019.

RORY L. PERRY II, CLERK OF COURT ' DATE: § :L>Z§§ 02 0 /f y
/ ’ / "
BY: M/m amy

DEPUTY CLERK

 

